DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 35 not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levner (US 2015/0005188, IDS reference). Note: in the following rejection, what Levner refers to as a “detection reagent” (e.g. figure 5) corresponds to the claimed “binding agent”. These two terms may be used interchangeably in the rejection.
Regarding claim 1, Levner disclosed:
A method for sequentially detecting the presence of target analytes in a sample
Paragraph [0008]: “…a multitude of detection reagents comprising one or more probes and/or probe types are applied to a sample, allowing the detection reagents to bind target molecules or analytes, which can then be optically identified in a temporally-sequential manner…”.
comprising: i) contacting the sample comprising two or more analytes immobilized on a solid support with two or more binding agents that specifically bind an analyte in the sample
Paragraph [0008]: “…a multitude of detection reagents comprising one or more probes and/or probe types are applied to a sample, allowing the detection reagents to bind target molecules or analytes, which can then be optically identified in a temporally-sequential manner…”.
Paragraph [0009]: “For example, a sample can be a protein sample immobilized on a solid support including, e.g., a blotting membrane.”
wherein each of the analyte-specific binding agents binds a different analyte and is attached to a single- stranded nucleic acid molecule comprising a unique sequence
Paragraph [0023]: “The detection reagent comprises at least one probe reagent and at least one nucleic acid label, wherein said at least one nucleic acid label comprises at least one pre-determined subsequence to be detected in a temporally-sequential manner; wherein said at least one pre-determined subsequence forms an identifier of said at least one probe reagent; and wherein said at least one probe reagent and said at least one nucleic acid label are conjugated together.”
ii) contacting the sample with a nucleic acid molecule comprising a first detectable label and a sequence having a region of complementarity that binds the unique sequence attached to a first analyte-specific binding agent
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
iii) detecting a signal from a first detectable label
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
iv) reducing the signal of the first detectable label
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” 
v) contacting the sample with a nucleic acid molecule comprising a second detectable label and a sequence having a region of complementarity that binds a unique sequence attached to a second analyte-specific binding agent
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
and vi) detecting a signal from a second detectable label, thereby sequentially detecting the presence of the two or more analytes
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
Note: the claimed “first detectable label” corresponds to the detectable label on the decoder probe that hybridizes to the first subsequence of the nucleic acid of the first detection reagent (for the first target analyte). The claimed “second detectable label” corresponds to the detectable label on the decoder probe that hybridizes to the second subsequence of the nucleic acid of the second detection reagent (for the second target analyte), since this occurs after removing the “first detectable label”. Each analyte is “sequentially detected” in that it is detected by the temporal sequence of labeled decoder probes that bind.

Regarding claim 2, Levner disclosed:
further comprising repeating steps (iv) - (vi) for each additional target analyte immobilized on the solid support
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.”

Regarding claim 3, Levner disclosed:
wherein step (iv) and step (v) occur simultaneously
See figure 7 and paragraph [0047]. Step 1 the addition of "set 1 probes only", and step 2 involves addition of "set 1 displacement oligonucleotides" and "set 2 probes", step 3 involves addition of "set 2 displacement oligonucleotides" and "set 3 probes". Thus, the displacement probe for the previous cycle is added simultaneously with the detection probe of the current cycle.

Regarding claim 4, Levner disclosed:
wherein reducing the signal of the detectable label comprises quenching, inactivating, or removing the signal or detectable label
Paragraph [0016]: “…removal of the different signal signature produced by the hybridization can be performed by washing, heating, photo-bleaching, displacement (e.g., displacement of decoder probes with another reagent or nucleic acid sequence), cleavage, enzymatic digestion, quenching, chemical degradation, bleaching, oxidation, or any combinations thereof.”

Regarding claim 5, Levner disclosed:
wherein the removing comprises digesting the nucleic acid comprising the detectable label
Paragraph [0016]: “…removal of the different signal signature produced by the hybridization can be performed by washing, heating, photo-bleaching, displacement (e.g., displacement of decoder probes with another reagent or nucleic acid sequence), cleavage, enzymatic digestion, quenching, chemical degradation, bleaching, oxidation, or any combinations thereof.”

Regarding claim 6, Levner disclosed:
wherein the removing comprises strand displacement using a toehold probe or polymerase activity
Paragraph [0047] (“Displacement oligonucleotides); paragraph [0056], figure 9 (“toehold”).

Regarding claim 7, Levner disclosed:
wherein reducing the signal of the detectable label does not remove target analytes from the solid support
In the context of Levner’s embodiment where the targets analytes were proteins immobilized on a membrane (paragraph [0009]), at least some of the types of signal reduction taught by Levner (e.g. the use of displacement oligonucleotides) would not remove the proteins from the membranes.

Regarding claim 8, Levner disclosed:
wherein the first and second detectable label is the same or different
See, e.g., paragraph [0047]. In the “displacement hybridization” technique described by Levner, each detection reagent for each different target has its own unique oligonucleotide tag, consisting of a series of “subsequences”. The idea is that a particular analyte is identified based on the temporal series of signals observed (paragraph [0016]). The claimed “first detectable label” corresponds to the label of the decoder probe hybridizing to the first subsequence of the detection reagent for the first analyte, while the claimed “second detectable label” corresponds to the label of the decoder probe hybridizing to the second subsequence of the detection reagent for a second analyte (because this would correspond to claim step v, which occurs after claim step iii). To illustrate using figure 12 (which, though not detecting proteins immobilized on a membrane, serves to illustrate the technique):

    PNG
    media_image1.png
    725
    687
    media_image1.png
    Greyscale

As seen in this example, the “second detectable label” can be the same or different as the “first detectable label”.

Regarding claim 9, Levner disclosed:
wherein the nucleic acid molecule comprising the detectable label forms a duplex along at least a portion of the unique sequence
See figure 9, e.g., which shows the detector probe hybridized to a portion of the unique sequence of a detector probe.

Regarding claim 10, Levner disclosed:
wherein the single-stranded nucleic acid molecule is attached to the binding agent via a 5' phosphate group, an amine group, carboxyl group, hydroxyl group, a sulfhydryl group, click chemistry, copper(I)-catalyzed azide-alkyne cycloaddition (CuAAC), strain-promoted azide-alkyne cycloaddition (SPAAC), strain-promoted alkyne-nitrone cycloaddition (SPANC), or a linker
See figure 10 and paragraph [0057], where the binding agent (an antibody) and the oligonucleotide are both biotinylated, and are joined together via streptavidin. This can be regarded as a linker.

Regarding claim 11, Levner disclosed:
wherein the linker comprises biotin, streptavidin, protein A, protein G, protein A/G, or protein L
See figure 10 and paragraph [0057], where the binding agent (an antibody) and the oligonucleotide are both biotinylated, and are joined together via streptavidin.

Regarding claim 12, Levner disclosed:
wherein the binding agent comprises an antibody or antigen-binding fragment thereof, an aptamer, a receptor, a ligand, a peptide, or a small molecule
See paragraph [0026], where Levner disclosed that the binding agent (probe) could be an antibody, an aptamer, a peptide, or a small molecule.

Regarding claim 13, Levner disclosed:
A method for sequentially detecting the presence of two or more target analytes in a sample
 Paragraph [0008]: “a multiplexed biological assay and readout, in which a multitude of detection reagents comprising one or more probes and/or probe types are applied to a sample, allowing the detection reagents to bind target molecules or analytes, which can then be optically identified in a temporally-sequential manner…”.
Paragraph [0061]: “The detection reagents and methods described herein significantly increase the number of different probes (and corresponding analytes) that can be simultaneously detected in a multiplex assay…”.
comprising: i) contacting a solid support comprising at least two different target analytes immobilized thereon with at least a first binding agent that specifically binds a first target analyte in the sample and at least a second binding agent that specifically binds a second target analyte in the sample
Paragraph [0008]: “…a multitude of detection reagents comprising one or more probes and/or probe types are applied to a sample, allowing the detection reagents to bind target molecules or analytes, which can then be optically identified in a temporally-sequential manner…”.
Paragraph [0009]: “For example, a sample can be a protein sample immobilized on a solid support including, e.g., a blotting membrane.”
wherein the first analyte-specific binding agent is attached to a first nucleic acid molecule comprising a unique sequence, and the second analyte-specific binding agent is attached to a second nucleic acid molecule comprising a unique sequence
Paragraph [0023]: “The detection reagent comprises at least one probe reagent and at least one nucleic acid label, wherein said at least one nucleic acid label comprises at least one pre-determined subsequence to be detected in a temporally-sequential manner; wherein said at least one pre-determined subsequence forms an identifier of said at least one probe reagent; and wherein said at least one probe reagent and said at least one nucleic acid label are conjugated together.”
ii) contacting the first nucleic acid molecule with a nucleic acid molecule comprising a first detectable label and a sequence that binds the first nucleic acid molecule
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
iii) detecting a signal from the first detectable label
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
39iv) reducing the signal of the first detectable label
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.”
v) contacting the second nucleic acid molecule with a nucleic acid molecule comprising a second detectable label and a sequence that binds the second nucleic acid molecule
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
and vi) detecting a signal from the second detectable label; thereby sequentially detecting different target analytes in the sample
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.” See also figure 5 and paragraph [0079].
Note: the claimed “first detectable label” corresponds to the detectable label on the decoder probe that hybridizes to the first subsequence of the nucleic acid of the first detection reagent (for the first target analyte). The claimed “second detectable label” corresponds to the detectable label on the decoder probe that hybridizes to the second subsequence of the nucleic acid of the second detection reagent (for the second target analyte), since this occurs after removing the “first detectable label”. Each analyte is “sequentially detected” in that it is detected by the temporal sequence of labeled decoder probes that bind.

Regarding claim 14, Levner disclosed:
wherein the first and second nucleic acid molecules are single stranded
See figure 5, e.g., which illustrates a single stranded nucleic acid attached to the binding agent.

Regarding claim 15, Levner disclosed:
wherein the sequence that binds the first nucleic acid molecule is complementary to a region of the unique sequence of the first nucleic acid molecule, and the sequence that binds the second nucleic acid molecule is complementary to a region of the unique sequence of the second nucleic acid molecule
See figure 5, e.g., which illustrates the complementarity between the decoder probe and the nucleic acid sequence attached to the binding agent. See also paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.”

Regarding claim 16, Levner disclosed:
wherein the nucleic acid molecule comprising the first detectable label forms a duplex along at least a portion of the first nucleic acid molecule, and the nucleic acid molecule comprising the second detectable label forms a duplex along at least a portion the second nucleic acid molecule
See figure 9, e.g., which shows the detector probe hybridized to a portion of the unique sequence of a detector probe.

Regarding claim 17, Levner disclosed:
wherein the first and second detectable labels are the same or different
See, e.g., paragraph [0047]. In the “displacement hybridization” technique described by Levner, each binding agent for each different target has its own unique oligonucleotide tag, consisting of a series of “subsequences”. The idea is that a particular analyte is identified based on the temporal series of signals observed (paragraph [0016]). The claimed “first detectable label” corresponds to the label of the decoder probe hybridizing to the first subsequence of the binding agent for the first analyte, while the claimed “second detectable label” corresponds to the label of the decoder probe hybridizing to the second subsequence of the binding agent for the second analyte (because this would correspond to claim step v, which occurs after claim step iii). To illustrate using figure 12 (which, though not detecting proteins immobilized on a membrane, serves to illustrate the technique):

    PNG
    media_image1.png
    725
    687
    media_image1.png
    Greyscale

As seen in this example, the “second detectable label” can be the same or different as the “first detectable label”.

Regarding claim 18, Levner disclosed:
further comprising repeating steps (iv) - (vi) for each additional target analyte immobilized on the solid support
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.”

Regarding claim 19, Levner disclosed:
wherein reducing the signal of the detectable label comprises quenching, inactivating, or removing the signal or detectable label
Paragraph [0016]: “…removal of the different signal signature produced by the hybridization can be performed by washing, heating, photo-bleaching, displacement (e.g., displacement of decoder probes with another reagent or nucleic acid sequence), cleavage, enzymatic digestion, quenching, chemical degradation, bleaching, oxidation, or any combinations thereof.”

Regarding claim 20, Levner disclosed:
wherein the removing comprises digesting the nucleic acid comprising the detectable label
Paragraph [0016]: “…removal of the different signal signature produced by the hybridization can be performed by washing, heating, photo-bleaching, displacement (e.g., displacement of decoder probes with another reagent or nucleic acid sequence), cleavage, enzymatic digestion, quenching, chemical degradation, bleaching, oxidation, or any combinations thereof.”

Regarding claim 21, Levner disclosed:
wherein the removing comprises strand displacement using a toehold probe or polymerase activity
Paragraph [0047] (“Displacement oligonucleotides); paragraph [0056], figure 9 (“toehold”).

Regarding claim 22, Levner disclosed:
wherein the nucleic acid molecule comprising the detectable label forms a duplex along at least a portion of the first nucleic acid molecule, the second nucleic acid molecule, or both
See figure 9, e.g., which shows the detector probe hybridized to a portion of the unique sequence of a detector probe.

Regarding claim 23, Levner disclosed:
wherein the first nucleic acid molecule, the second nucleic acid molecule, or both are attached to the binding agent via a 5' phosphate group, an amine group, carboxyl group, hydroxyl group, a sulfhydryl group, click chemistry, copper(I)-catalyzed azide-alkyne cycloaddition (CuAAC), strain-promoted azide-alkyne cycloaddition (SPAAC), strain-promoted alkyne-nitrone cycloaddition (SPANC), or a linker
See figure 10 and paragraph [0057], where the binding agent (an antibody) and the oligonucleotide are both biotinylated, and are joined together via streptavidin. This can be regarded as a linker.

Regarding claim 24, Levner disclosed:
wherein the linker comprises biotin, protein A, protein G, protein A/G, or protein L
See figure 10 and paragraph [0057], where the binding agent (an antibody) and the oligonucleotide are both biotinylated, and are joined together via streptavidin.

Regarding claim 25, Levner disclosed:
wherein the binding agent comprises an antibody or fragment thereof, an aptamer, a receptor, a ligand, a peptide, or a small molecule
See paragraph [0026], where Levner disclosed that the binding agent (probe) could be an antibody, an aptamer, a peptide, or a small molecule.

Regarding claim 26, Levner disclosed:
further comprising repeating steps (iv)-(vi) with additional binding agents that bind different target analytes in the sample
Paragraph [0016], emphasis provided: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature; (b) detecting said different signal signature produced by the hybridization of said set of decoder probes; (c) optionally removing said different signal signature produced by the hybridization of said set of decoder probes; and (d) repeating steps (a) through (c) for other subsequences of said detection reagents, thereby producing a temporal order of the signal signatures corresponding to said each detection reagent.”

Regarding claim 27, Levner disclosed:
wherein the binding agent comprises an antibody or fragment thereof, an aptamer, a ligand, a peptide, or a small molecule
See paragraph [0026], where Levner disclosed that the binding agent (probe) could be an antibody, an aptamer, a peptide, or a small molecule.

Regarding claim 28, Levner disclosed:
A composition comprising one or more binding agents attached to one or more target analytes immobilized on a solid support, wherein the binding agent is conjugated to an nucleic acid molecule comprising a unique sequence
Paragraph [0008]: “…a multitude of detection reagents comprising one or more probes and/or probe types are applied to a sample, allowing the detection reagents to bind target molecules or analytes, which can then be optically identified in a temporally-sequential manner…”.
Paragraph [0009]: “For example, a sample can be a protein sample immobilized on a solid support including, e.g., a blotting membrane.”
Paragraph [0016]: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature...”.
See figure 5. Practicing the method of these teachings arrives at the claimed composition.

Regarding claim 29, Levner disclosed:
wherein the nucleic acid molecule comprises a duplex along at least a portion of the nucleic acid molecule
See figure 9, e.g., which shows the detector probe hybridized to a portion of the unique sequence of a detector probe.

Regarding claim 30, Levner disclosed:
wherein the nucleic acid molecule comprises a first oligonucleotide attached to the binding agent and a second oligonucleotide comprising a detectable label hybridized to the first oligonucleotide
Paragraph [0016]: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature...”.

Regarding claim 31, Levner disclosed:
wherein the first oligonucleotide is attached to the binding agent via a 5' phosphate group, an amine group, carboxyl group, hydroxyl group, a sulfhydryl group, click chemistry, copper(I)-catalyzed azide-alkyne cycloaddition (CuAAC), strain-promoted azide-alkyne cycloaddition (SPAAC), strain-promoted alkyne-nitrone cycloaddition (SPANC), or a linker
See figure 10 and paragraph [0057], where the binding agent (an antibody) and the oligonucleotide are both biotinylated, and are joined together via streptavidin. This can be regarded as a linker.

Regarding claim 32, Levner disclosed:
wherein the linker comprises biotin, protein A, protein G, protein A/G, or protein L
See figure 10 and paragraph [0057], where the binding agent (an antibody) and the oligonucleotide are both biotinylated, and are joined together via streptavidin.

Regarding claim 33, Levner disclosed:
wherein the binding agent comprises an antibody or fragment thereof, an aptamer, a receptor, a ligand, a peptide, or a small molecule
See paragraph [0026], where Levner disclosed that the binding agent (probe) could be an antibody, an aptamer, a peptide, or a small molecule.

Regarding claim 34, Levner disclosed:
A method for producing the composition of claim 28, comprising: contacting the binding agent to the target analyte immobilized on the solid support
Paragraph [0008]: “…a multitude of detection reagents comprising one or more probes and/or probe types are applied to a sample, allowing the detection reagents to bind target molecules or analytes, which can then be optically identified in a temporally-sequential manner…”.
Paragraph [0009]: “For example, a sample can be a protein sample immobilized on a solid support including, e.g., a blotting membrane.”
Paragraph [0016]: “In particular embodiments, the detection method can comprise: (a) hybridizing a set of decoder probes with a subsequence of the detection reagents, wherein each subpopulation of the decoder probes can comprise a detectable label, each detectable label producing a signal signature...”.
See figure 5. Practicing the method of these teachings arrives at the claimed composition.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637